IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs June 7, 2005

                   STATE OF TENNESSEE v. CURTIS PALMER

                      Appeal from the Criminal Court for Shelby County
                       No. 03-04188       James C. Beasley, Jr., Judge



                   No. W2004-01748-CCA-R3-CD - Filed December 9, 2005



JOSEPH M. TIPTON , J., concurring.

         I concur in the results and most of the reasoning in the majority opinion. I respectfully
disagree, though, with its conclusion that an oral request can suffice for the requirement in T.C.A.
§ 40-18-110(b), (c) that the jury instruction request must be in writing and specifically identify the
lesser included offense for which instruction is sought. As I have previously concluded, though, the
statute does not bar this court from considering the lack of an instruction on a lesser included offense
as plain error. See State v. Roberto Vasques, et al., No. M2004-00166-CCA-R3-CD, Davidson
County, slip op. at 24 (Tenn. Crim. App. Oct. 7, 2005). However, I agree with the majority opinion’s
conclusion that any error was harmless.



                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE